Title: To George Washington from John Langdon, 17 July 1789
From: Langdon, John
To: Washington, George



Sr
New York July 17th 1789

I have Recd several letters from Eleazar Russell Esqr. who now is, and has been for upwards of Twenty years past, Naval Officer for the port of Portsmouth in the State of New Hampshire, and likewise from, Colonal Joseph Whipple Brother of the late General Whipple who is now Collector or Impost Master for the Same port, in which they express their desire of being Continued in those Respective Offices, under the General Government, and have desired me to Mention their Names and Characters to the President of the United States, for a Nomination if he should think proper.
I therefore Sr would beg leave to Recommend these Gentlemen as very Suitable for these Offices; of undoubted integrity,

and who would be very Agreable to the people of that District. I have the Honor to be with the Highest Regard and Respect Sr your most obt Servt

John Langdon

